Citation Nr: 1733552	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-24 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for medial meniscus tear of the right knee. 

2. Entitlement to service connection for residuals of a head injury, to include headaches and to include as secondary to service-connected scalp scars.

3. Entitlement to an initial compensable disability rating for fasciotomy of the right anterior lateral compartment of the right leg with scar.

4. Entitlement to an initial compensable disability rating for scalp scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1983 to October 1986.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified in support of these claims during a videoconference hearing held at the RO before the undersigned Veterans Law Judge in May 2017.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

With respect to the issue of entitlement to service connection for medial meniscus tear of the right knee, the Veteran contends that this condition is related to a November 1985 accident during service. He has submitted a January 2013 private medical opinion from Dr. P.F.H. that his medial meniscus tear of the right knee is related to his active military service. However, this opinion relies on the assertion that there were no intervening injuries. During his January 2010 VA medical examination, the Veteran reported that in 1999, while working for the Universal City Police Department, he felt an acute pop in his right knee when stepping up. He then underwent arthroscopic surgery. A remand to obtain records relating to this accident will assist in properly adjudicating the claim.

With respect to the issues of entitlement to an initial compensable disability rating for fasciotomy of the right anterior lateral compartment of the right leg with scar and entitlement to an initial compensable disability rating for scalp scars, the Veteran's testimony during his May 2017 videoconference hearing shows that his prior VA medical examinations are not reflective of his current levels of symptomatology. More current medical examinations should be conducted.

Additionally, with respect to the issue of entitlement to service connection for residuals of a head injury, to include headaches and to include as secondary to service-connected scalp scars, the Veteran asserts that this condition is more severe than shown in his last VA medical examination and that his service-connected scalp scars cause his headaches. Because he is going to be afforded a new VA medical examination for his service-connected scalp scars, these additional claimed residuals will also be examined. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify all private and VA treatment records pertaining to care for his claimed disabilities. Also request that the Veteran complete any necessary authorizations in order to obtain his records from the Universal City Police Department.

The Veteran should submit any records relating to his 1999 right knee injury, whether relating to any medical treatment or any potential worker's compensation claim.

All efforts to obtain these records must be documented in the file. Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

If the AOJ cannot locate all relevant federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any federal government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given the opportunity to respond.

2. Schedule VA compensation examinations to determine the current severity of the Veteran's service-connected fasciotomy of the right anterior lateral compartment of the right leg with scar and scalp scars. 

The entire claims file, to include all electronic files, must be reviewed by the examiner. All appropriate tests and studies should be accomplished. All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3. Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of any diagnosed headache condition. The entire claims file, including all electronic files, must be reviewed by the examiner. 

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any diagnosed headache condition is etiologically related to or had its onset during his period of service or is related to or permanently aggravated by the Veteran's service-connected scalp scars. 

The examination report must include a complete rationale for all opinions expressed.

4. Then, after completing any other necessary development, readjudicate these claims in light of this and all other additional evidence. If these claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


